Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election with traverse of Group I (claims 1-13) in the reply filed on 2/20/22 is acknowledged. The traversal is on the grounds that a serious burden does not exist if the all the claims are examined together. In other words, Applicant contends that the search and examination of the entire application can be made without undue burden. This argument was carefully considered but not found persuasive because the Restriction Requirement dated 12/20/21 established distinction of invention Groups I, II, and III.  
The inventions require separate search and considerations.  Invention I is drawn to an imaging agent classified in A61K 9/00, invention II is drawn to a method to surgically remove a tumor classified in A61K 49/0045, and invention III is directed to a method of making an anti-TAG-72 imaging agent classified in C07K 16/30. When classified together the inventions would read on an anti-TAG-72 reagent that can be administered to a subject and would be classified in A61K 9/0019 for example. See figures and specification 72 for example. The search required for each invention - Group I, II, and III is not totally encompassing of each other. This is evidenced at least in part by the inventions being classified in diverse classifications schemes. Therefore, there is a burden to search all the inventions together. 
or field of search even though the claims include independent or distinct inventions (MPEP 808.02).
Applicant has requested reconsideration at the proper time in accordance with the rejoinder provisions of the MPEP (as a means for avoiding duplicative examination). Examiner acknowledges the provision and will reconsider rejoinder at the proper time. 
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/20/22. Currently claims 1-13 are under consideration.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
5.	The Information disclosure Statement (IDS) filed on 10/8/19 has been considered as to the merits before the First Action. 

Claim Objections
6.	Claims 1, 2, 9, and 13 are objected to because of the following informalities: The claims utilize acronyms (NIRF, IRdye800, SO456).  Although the term may have art-recognized meanings, it is not clear if applicant intends to claim any prior art definition of the abbreviations.  The terms should be defined in their first instance.  For example, NIRF is near infrared emitting imaging as defined on page 7 section 32.  The initial explanation will convey intended meaning of subsequent abbreviations in the claims. Please define the acronyms in the claims in order to obviate this objection. Applicant is cautioned not to introduce new matter into the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3 and 4 (and dependent claims 5-9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claims 3 and 4 recites the phrase "fragments”, however it is unclear how to define fragments and/or partial peptides that are considered to relate to the recited antibody composition. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 3 and 4 (and dependent claims 5-9) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

any and all "fragments” of the anti-TAG-72 imaging agent. Therefore, the written description does not reasonably convey the claimed subject matter to one of ordinary skill in the art.  Neither the specification nor the claims exemplify "fragments” in subjects with detectable/differential measurements. 
 There is no guidance as to what portions of the "fragments” are or how much modification can occur while maintaining product characteristics with respect to the instant invention.  
There is no guidance as to what "fragments” if any can be produced and utilized for the intended purpose. Thus, the resulting "fragments” having specified binding characteristics could result in any number of complexes not taught and enabled by the specification.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). 
The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). 
 
. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore the full breadth of the claims, reading on the claimed "fragments” does not meet the written description provision of 35 USC 112, first paragraph.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claim(s) 1, 3-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magliery et al. (US 2016/0176979 A1). 
 	Magliery et al. disclose compositions comprising anti-TAG-72 compositions. See abstract. In figures 4-7, purification of CC49.scFv and 3E8.scFv fractions are taught.  
In some embodiments, a detectable moiety comprises a fluorophore. Any fluorophore can be employed with the compositions of the presently disclosed subject matter, provided that the conjugation of fluorophore results in a composition that is detectable either in vivo (e.g., after administration to a subject) and/or in vitro, and further does not negatively impact the ability of the antibody fragment to bind to its epitope. Representative fluorophores include, but are not limited to 7-dimethylaminocoumarin-3-carboxylic acid, dansyl chloride, nitrobenzodiazolamine (NBD), dabsyl chloride, cinnamic acid, fluorescein carboxylic acid, Nile Blue, tetramethylcarboxyrhodamine, tetraethylsulfohodamine, 5-carboxy-X-rhodamine (5-ROX), and 6-carboxy-X-rhodamine (6-ROX). It is understood that these representative fluorophores are exemplary only, and additional fluorophores can also be employed. For example, there the ALEXA FLUOR.RTM. dye series includes at least 19 different dyes that are characterized by different emission spectra. These dyes include ALEXA FLUOR.RTM. 350, 405, 430, 488, 500, 514, 532, 546, 555, 568, 594, 610, 633, 635, 647, 660, 680, 700, and 750 (available from Invitrogen Corp., Carlsbad, Calif., United States of America), and the choice of which dye to employ can be made by the skilled artisan after consideration of the instant specification based on criteria including, but not   	
In some embodiments, a detectable moiety comprises a near infrared (NIR) dye. Non-limiting examples of near infrared dyes that can be conjugated to the scFv of the presently disclosed subject matter include NIR641, NIR664, NIT7000, and NIT782. Paragraph [0122].
The anti-TAG-72 comprises SEQ ID NO:1 or SEQ ID NO:2 and detectable labels (dyes and radionucleotides). (See claims 1, 8, 11, 15-19, 21, 23, 24, 26, 30-31, 33, 36-40).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magliery et al. (US 2016/0176979 A1) in view of Yazaki et al. (U.S. Patent No. 10,758,632 B2 filing date 2/6/17). 

	Yazaki et al. disclose antibody conjugates that include an anti-CEA antibody or anti -TAG-72 antibody conjugated to a near-infrared (NIR) fluorophore. In some embodiments, the anti-CEA antibody or the anti -TAG-72 antibody is a humanized antibody. The anti -TAG-72 antibody can be a monoclonal antibody that is conjugated to a NIR fluorophore is Li-Cor IRDye800CW-NHS ( IRDye800) or Intuitive IR800 free acid (Intuitive IR800). Column 10 lines 6-31. In some embodiments, the methods disclosed herein employ an antibody which is labeled with a fluorophore, a radioactive label, or both. Column 2, lines 27-29. The disclosed fluorophore-antibody conjugates demonstrate improved contrast for fluorescence guided oncological surgeries. Column 1 lines 21-30. 
It would have been obvious to one of ordinary skill in the art at the effective time
of filing the invention to conjugate the anti-TAG72 label taught by Magliery et al. with a dye above 800nm (IRdye800) and/or multiple labels as exemplified by Yazaki et al. because the conjugates in Yazaki et al. demonstrate improved contrast for fluorescence guided oncological surgeries. Column 1 lines 21-30. 

13.	For reasons aforementioned, no claims are allowed.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
3/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642